Citation Nr: 0407858	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  99-06 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to June 
1960.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from an April 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) at St. Louis, Missouri, which continued a 
noncompensable evaluation for left ear hearing loss.  The 
Board remanded the claim in July 2000 for development.  In 
December 2000, the RO increased the evaluation of the left 
ear hearing loss to 10 percent.  However, the increase in the 
rating did not represent a complete grant of the benefit 
potentially available for hearing loss.  The Board remanded 
the claim in June 2003.

This appeal is REMANFDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In its June 2003 Remand, the Board directed the RO to provide 
notice to the veteran in compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).

However, the June 2003 letter provided to the veteran by the 
RO did not provide the veteran with explicit information 
about the enactment of the VCAA or its provisions and did not 
discuss in detail VA's duties to the veteran under that act 
or the veteran's responsibilities, or which party would be 
responsible for obtaining evidence, nor did the August 2003 
supplemental statement of the case (SSOC) provide such 
notification.  The SSOC did not include the text of the 
provisions of the VCAA or the revised regulation at 38 C.F.R. 
§ 3.159 implementing those provisions.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board cannot provide 
such notice, and the claim must be remanded again.  The Board 
again notes that notice must take into account changes in 
provisions of the rating schedule applicable to hearing loss 
that have become effective since the date of the claim.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  Given 
the decision in Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003), the Board cannot provide that 
notification.  

The Board notes that the veteran has been awarded a 10 
percent evaluation, the maximum schedular evaluation 
available where service connection has been granted for 
hearing loss disability affecting only one ear.  However, the 
veteran clearly indicated, in a statement received in June 
2003, that his service-connected left ear hearing loss 
affected his equilibrium, his ability to walk, and his 
thinking.  The veteran has, in essence, contended that these 
extraschedular factors warrant an evaluation in excess of the 
10 percent.  However, the examination report did not address 
those factors, and the SSOC did not address the veteran's 
contentions.  Additional development is required.

While the claim is in remand status, the RO should consider 
whether other action on the claim is required under the VCAA 
and its implementing regulations.

Accordingly, this case is REMANDED for the following actions:

1.  (a) Unless legal precedent is issued 
after the date of this Board decision 
which makes it clear that the VCAA does 
not apply to claims filed before November 
9, 2000, the claims file should be 
reviewed to ensure that all notification 
and development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied as to the claim on appeal.  See 
also 38 C.F.R. § 3.159 (2003).  

(b) Notify the veteran of what 
information and evidence is required to 
substantiate his claim for an 
extraschedular evaluation in excess of 10 
percent for hearing loss in the left ear, 
and notify the veteran as to which 
portions of the information and evidence 
he is responsible for and what 
information and evidence VA will assist 
him to obtain or develop. 

Notify the veteran of the current 
regulations, as revised, governing 
evaluation of left ear hearing loss, and 
advise the veteran of provisions 
governing extraschedular claims.  

Advise the veteran that he may submit 
employment records, employer statements 
and leave records, additional clinical 
records, medical opinions, statements 
from co-workers, friends, or others who 
may have observed relevant symptoms of 
his left ear hearing loss, such as loss 
of equilibrium, or other types of 
evidence which will assist him to 
substantiate his claim.  In any event, he 
should be asked to provide any evidence 
in his possession that pertains to the 
claim.

(c) Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  The veteran should be afforded the 
opportunity to identify any VA facility 
at which he has been treated for his left 
ear hearing loss, or any symptoms 
thereof, including loss of equilibrium, 
since August 2003, the date of the most 
recent VA examination.  VA clinical 
records from each treating facility 
identified from August 2003 to the 
present should be obtained.

3.  The veteran should be afforded the 
opportunity to identify all private (non-
VA) providers or facilities from whom or 
at which he has been treated for left ear 
hearing loss, or any symptoms thereof, 
since August 2003.  Clinical records from 
each private provider or treating 
facility from August 2003 to the present 
should be obtained.

4.  The veteran should be afforded VA 
examinations as necessary to determine 
whether the veteran's service-connected 
left ear hearing loss results in such 
symptoms as loss of equilibrium, 
interference with the ability to walk, 
interference with the ability to think, 
or other symptomatology identified by the 
veteran.  The claims file must be made 
available to the examiner in connection 
with the examination for review of 
pertinent documents therein.  Any testing 
deemed necessary should be conducted.  
The examiner should provide an opinion as 
to whether service-connected left ear 
hearing loss results in any symptoms 
other than diminished auditory acuity and 
discussion of the extent to which 
symptoms of the service-connected 
disability interfere with employment.  
The complete rationale for all opinions 
expressed and conclusions reached should 
be set forth.

5.  If, after review of additional 
evidence submitted or identified 
following the notice described above, it 
is determined that additional 
development, to include further VA 
examination, is required, such 
development should be conducted.  

6.  After all necessary development 
described above has been conducted, the 
veteran's claim on appeal should be 
readjudicated.  

7.  If the decision remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case, which must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The 
veteran and his representative should be 
afforded an appropriate period of time 
for response.  Thereafter, the case 
should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


